199 U.S. 501 (1905)
FOPPIANO
v.
SPEED.
SAME
v.
SAME.
Nos. 67 and 68.
Supreme Court of United States.
Argued November 9, 1905.
Decided December 4, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
*505 Mr. Wm. M. Randolph, with whom Mr. George Randolph and Mr. Wassell Randolph were on the brief, for plaintiff in error submitted.
Mr. Charles T. Cates, Jr., Attorney General of the State of Tennessee, for defendant in error.
*516 MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
The plaintiff in error contends that he rented the bar privilege from the company owning the ferryboat, and that he conducted the business of selling liquors over the bar on the boat pursuant to his lease, and while doing so was engaged in interstate commerce, and therefore was not liable in any manner to be taxed on account of conducting his business in the way he did, while within the boundaries of the State of Tennessee.
There is a distinction to be observed between the business of the plaintiff in error in selling intoxicating liquors and any other business which might have been conducted by him on the ferryboat under the same circumstances. The general right of the States to regulate or prohibit the sale of intoxicating liquors within their borders is not denied, but how far they could prohibit the entrance of the liquors, or their sale, after having been brought into the State, has been a subject of examination and decision within late years by this court. Bowman v. Chicago & Northwestern Railway Co., 125 U.S. 465; Leisy v. Hardin, *517 135 U.S. 100; In re Rahrer, 140 U.S. 545; Rhodes v. Iowa, 170 U.S. 412; Vance v. W.A. Vandercook Company, No. 1, 170 U.S. 438. The result of the Bowman case and Leisy case together was to uphold the right of a party to send intoxicating liquors into another State and sell the same in such State in their original packages. The decisions in those cases were followed by the passage of an act of Congress, commonly known as the Wilson Act, approved August 8, 1890, 26 Stat. 313, which provided that intoxicating liquors, when transported into another State or Territory, should, upon arrival therein, be subject to the operation and effect of the laws of such State or Territory, enacted in the exercise of its police powers, to the same extent and in the same manner as though such liquors had been produced in said State or Territory. This act was held to be constitutional in the case of In re Rahrer, 140 U.S. 545, and that by virtue of said act, state statutes might operate upon the original packages of intoxicating liquors before sale in the State. Rhodes v. Iowa, 170 U.S. 412, and Vance v. W.A. Vandercook Company, No. 1, 170 U.S. 438, held that the state statute must permit the delivery of the liquors to the party to whom they were consigned within the State, but that, after such delivery, the State had power to prevent the sale of the liquors, even in the original package.
If the liquors kept for sale at the bar on the ferryboat had been consigned to the plaintiff in error from Arkansas, addressed to him at Memphis, although the plaintiff in error would have had the right to a delivery of the liquors to him at the wharf in Memphis, yet, under the act of Congress, as construed by this court, the State could then at once have prohibited absolutely the sale thereof, even in original packages. Of course, if it could totally prohibit such sale, it could permit the sale conditionally. In this case there is no consignment to any one, but we do not see that the distinction is material. The liquors were owned by the plaintiff in error while on the boat, and carried along from port to port, and to be used on the boat as the demand at the bar made necessary. The thing which *518 the plaintiff in error did was to sell the intoxicating liquors on this ferryboat when temporarily at the wharf in Memphis, or within the boundaries of the State, to persons then on the boat, and it was on account of these sales that he was compelled to take out a license and pay the tax therefor. Although there was no consignment of the liquor, yet it was in the possession of the plaintiff in error on the boat, within the State, the same as if he had received it therein on a consignment to him from outside the State, and had taken portions of it while in the State, sold it to different persons then on the boat, and those persons had then and there taken and drank the liquor, and then and thus the transaction had been commenced and ended. The law provided no tax on any liquor in any way, but it made it necessary for the plaintiff in error to get a license for this sale of liquor within the State. There was no tax levied upon the boat or crew, nor upon any of the passengers, nor on any portion of the property of the company, nor on the freight carried by it on the boat. Neither the boat nor its officers nor crew were subjected to the payment of any fees for navigating the waters of the river. The Supreme Court of the State observed that the case did not show that the charter permitted the company to maintain a bar on board its boat, nor that the liquors sold in Tennessee came from any other State; and it may be stated here that there was no proof that the liquors were sold in original packages, but as they were sold over the bar there might, perhaps, be a presumption that they were not so sold. Without deciding the case on these grounds, the state court, interpreting the above-mentioned act of Congress, and believing that it was following the decisions of this court, held that, by virtue of that act, the State had the right to exact a license as a condition precedent to the exercise of the right on the part of the plaintiff in error to sell intoxicating liquors over the bar on board the boat, while within the boundaries of the State of Tennessee. We think the Supreme Court was right in that view of the case.
The counsel for plaintiff in error, in a most elaborate brief, *519 exhibiting very great learning and industry, has sought to show that the plaintiff in error was entitled to the free navigation of the Mississippi River, under various treaties and compacts, as well as by the National Constitution, and to support that contention has gone back to a time prior to the war between Great Britain and France in 1756, and has cited many cases in this court to maintain his position. That the navigation of the Mississippi River is free to every citizen of the United States is a fact not to be questioned at this time. No one could successfully dispute it, but we think that question is not involved in this case. When the ferryboat entered the boundaries of the State of Tennessee, and fastened up at the wharf in Memphis, and the plaintiff in error then sold liquors to customers as they asked for them, he became subject to the police laws of that State regarding the sale of intoxicating liquors. Enforcing that law, even if it did incidentally affect the free navigation of the Mississippi River, is justified under the act of Congress and the decisions of this court interpreting the same. As the boat is free to be navigated without molestation, let or hindrance, on account of any fees, taxes, licenses or otherwise, it cannot be held that the navigation of the Mississippi River is not free, because while within the boundaries of the State of Tennessee and under the authority of the act of Congress, the barkeeper on the boat is prohibited from there selling the liquors he carries with him, without first having paid the license demanded by the state statute.
The case of State v. Frappart, 31 La. Ann. 340, was decided in 1879, before the act of Congress was passed, and is, therefore, not applicable to the facts of this case.
The plaintiff in error also contends that when the Packet Company, being a corporation of the State of Arkansas, employed the ferryboat in interstate commerce between the States of Arkansas and Tennessee, the boat was a part of the territory of Arkansas, and the plaintiff in error, in selling liquors upon the boat, was located outside the jurisdiction of the State of Tennessee, even though, in fact, he sold the liquors while the *520 boat was tied to the wharf in the city of Memphis. Many cases are cited in counsel's brief where tangible property was directly taxed by the State, and where, it was held, that the State had no jurisdiction, because, although the property was temporarily within the State, it was not there permanently. Hays v. Pacific Mail Steamship Co., 17 How. 596; Morgan v. Parham, 16 Wall. 471, were cases of vessels not abiding within the State where they were taxed, and were there but temporarily while engaged in lawful trade and commerce, with their situs at the home port, where the vessels belonged, and where the owners were liable to be taxed for the capital invested, and where the taxes had been paid. See also Old Dominion Steamship Company v. Virginia, 198 U.S. 299. Here, however, there is no taxation of any property whatever, either of the boat or the plaintiff in error. He is simply called upon to pay a tax for the privilege of doing the business in which he was engaged  that is, the retailing of intoxicating liquors at the bar of the ferryboat  while that boat was within the jurisdiction of the State of Tennessee. The fact that he was so engaged within the actual territory of that State cannot be blotted out in such a case as this by any fiction suggested by the counsel for plaintiff in error. As we have said, we see no objection to this exercise of the power of the State, regard being had to the act of Congress already mentioned.
The judgments of the Supreme Court of Tennessee are
Affirmed.